Citation Nr: 1754696	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for polyarteritis nodosum, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1964 to July 1969.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Remand which partially vacated the Board's July 2014 decision denying service connection for a bilateral lower extremity disability identified as polyarteritis nodosum.  The Court also remanded the decision on the basis that the Board did not consider whether an additional examination or opinion would be required to determine the etiology of the Veteran's polyarteritis nodosum.  To comply with the Court's order, the Board remanded the matter for further development in November 2015 and February 2017, respectively.  The matter is presently before the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's polyarteritis nodosum is related to active military service or events therein, to include herbicide exposure, and to include secondary to diabetes mellitus, type II, and PTSD.


CONCLUSION OF LAW

The Veteran's polyarteritis nodosum was not incurred in or aggravated by active military service, to include herbicide exposure, and to include as secondary to service-connected diabetes mellitus, type II and PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the November 2015 and February 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including acute and subacute peripheral neuropathy, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Legal Analysis

The Veteran contends that his polyarteritis nodosum resulted from his active duty service, to include exposure to herbicide agents, or is a result of his service-connected diabetes mellitus, type II.

As an initial matter, the Board notes that the Veteran's service records confirm that he served on active duty in Vietnam and that his exposure to herbicide agents is thus presumed.  The medical evidence shows that he has a confirmed clinical diagnosis of polyarteritis nodosum.  However, as this disability is not among the listed presumptive disabilities for exposure to herbicide agents, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(e) is not applicable.  The Board will only address the Veteran's entitlement to service connection as it relates to his herbicide exposure on a direct basis.  

Additionally, in terms of acute and subacute peripheral neuropathy, which are on the list of presumptive disabilities associated with exposure to Agent Orange, the Board previously denied service connection for this disability in its' July 2014 decision.  Additionally, in his appeal to the Court, the Veteran abandoned any objection with regard to entitlement to compensation for peripheral neuropathy.  As such, the Board's July 2014 denial regarding peripheral neuropathy is final.

Turning to the evidence of record, the Veteran's service treatment records (STRs) reveal no complaints, treatment, or diagnoses as it relates to the Veteran's lower extremities.  However, as mentioned, the Veteran has a current diagnosis of polyarteritis nodosum (polyarteritis).  As the Veteran is service connected for diabetes mellitus, type II, and his exposure to herbicide agents is presumed, in order to receive service-connection for his polyarteritis, the Veteran must show a nexus between his polyarteritis and his herbicide exposure, and/or that his polyarteritis was caused or aggravated by his service-connected diabetes mellitus, type II.  

After a review of the evidence, the Board finds that service connection is not warranted on a direct or secondary basis for the reasons explained below.

The Veteran's post-service medical records reveal that in March 2012 at the Boise VAMC, the Veteran began complaining about a dull pain and swelling in his legs.  Subsequently, in April 2012, the Veteran again complained of pain, burning, and numbness in his lower legs and feet.  In June 2012, the Veteran had a left sural nerve biopsy which confirmed that the Veteran had active vasculitis involving peripheral nerve tissue and a diagnosis of polyarteritis.  

An October 2012 Rheumatology Noted revealed that the Veteran was treated with cyclophosphamide, he completed four cycles of immunoglobulin (IVIG) treatment, and was taking prednisone.  The Veteran reported feeling much better, with the ability to walk without a walker.  He further reported not having any pain in his feet, but still has numbness mostly in his left foot.  
In September 2016, the Veteran was afforded a VA examination to determine the etiology of his polyarteritis.  The examiner determined that the Veteran's polyarteritis was not caused by his diabetes mellitus explaining that "available literature regarding polyarteritis indicates that this is a rare condition, possibly genetic in nature, and possibly related to chronic Hepatitis B or C, and certain cancers and leukemias, but generally, no definitive cause has been established."  The examiner further explained that the Veteran has tested negative for both types of hepatitis, and that medical literature indicates that in general, the cause of polyarteritis is unknown, and that literature does not support a causal relationship between diabetes mellitus, type II, and polyarteritis.  

Further, the examiner concluded that the Veteran's diabetes mellitus did not aggravate his polyarteritis explaining that since the Veteran has had no demonstrated treatment for his polyarteritis since his 2014 visit with rheumatology, overall he presents no evidence of progression beyond that noted on his initial diagnostics in 2012, and given that particularly polyarteritis is a progressive illness regardless of other factors, it is less likely than not that the Veteran's polyarteritis has been aggravated beyond natural progression by his service- connected diabetes.

Additionally, the examiner opined that the Veteran's polyarteritis is not proximately due to or the result of the Veteran's exposure to herbicides.  Again, the examiner noted that medical literature iterates that the cause of polyarteritis is unknown, although there is some suggestion that in certain cases it may be associated with other disease states, none of which currently exist in the Veteran.  The examiner explained that multiple studies have been done over time with respect to dioxin (Agent Orange) exposure, in which none show any consistent and reproducible evidence of any autoimmune or inflammatory disorder being consistently associated with dioxin exposure.  The examiner further pointed out that a statement from the Veterans and Agent Orange: Institute of Medicine, Update 2010, page 254, provides the following opinion: "Prior VAO updates concluded that human data were either insufficient or inconsistent with respect to an increased risk of immunosuppression, allergic disease, or autoimmune disease."  Therefore, based on the aforementioned medical rationales, the examiner concluded that it is less likely than not that the Veteran's polyarteritis is proximately due to or the result of exposure to herbicides.

Likewise, as it relates to whether the Veteran's polyarteritis was incurred in service, again, the examiner did not find a correlation to the Veteran's active duty service.  The examiner explained that the Veteran's STRs are silent as to any condition related to the Veteran's polyarteritis.  Additionally, the condition was not diagnosed until 2012, and given the progressive and aggressive nature of the disease, particularly untreated, the likelihood that it had its onset during service and remained indolent for 44 years is so remote as to be considered insignificant.  

The Board recognizes that the Veteran questioned the competency of the above examiner; therefore, the matter was remanded in February 2017 to obtain a medical opinion from a rheumatologist expert.  As such, one of the Veteran's treating rheumatologists provided a medical opinion in July 2017 confirming the findings of the previous examiner.  

In so doing, the treating rheumatologist determined that the Veteran's polyarteritis was not proximately due to nor was the result of the Veteran's service-connected diabetes mellitus, PTSD, or herbicide exposure.  The rheumatologist explained that the Veteran was diagnosed with diabetes prior to his diagnosis with polyarteritis in 2012 and that diabetes mellitus has not been known to cause polyarteritis.  He further explained that polyarteritis is due to vascular inflammation caused by T-cell mediated immune response leading to occlusion or rupture of arteries, and most cases are idiopathic.  Like the previous examiner, the rheumatologist noted that some cases are caused by infections, such as Hepatitis B or C, tuberculosis or parvovirus B19; however, the Veteran tested negative to both Hepatitis B and C in 2012.  As such, the examiner concluded that the Veteran's diabetes did not cause his polyarteritis.

Additionally, the rheumatologist concluded that diabetes did not aggravate the Veteran's polyarteritis.  The examiner explained that although diabetes and polyarteritis can both cause neuropathy and sometimes can overlap; in the Veteran's case, the Veteran's diabetes is well controlled, and his HgbA1c has always been less than 6.5 since it was first checked in 2012.  Therefore, it is less likely than not that the Veteran's polyarteritis was aggravated beyond natural progression by his service-connected diabetes.

Likewise, using the same rationale as the previous examiner, the rheumatologist also found no correlation between herbicide exposure and polyarteritis, nor did he find that the Veteran's polyarteritis manifested in service, noting that the Veteran's STRs do not suggest symptoms of polyarteritis, and it is unlikely that the Veteran's polyarteritis had its onset during service and remained indolent for 43-44 years without any treatment.

Although the Veteran does not contend that his PTSD caused or aggravated his polyarteritis, the Board notes that both examiners opined that the Veteran's PTSD did not cause or aggravate his polyarteritis.  Specifically, the rheumatologist concluded that PTSD has not been known to cause polyarteritis or aggravate polyarteritis based on its' idiopathic nature, and that most other polyarteritis cases are caused by certain infections mentioned above, which the Veteran tested negative for.

Therefore, based on the above medical opinions, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  As noted previously, the Veteran's STRs are void of any indication of polyarteritis or symptoms thereof, or any other condition related to his bilateral lower extremities.  
The Veteran did not complain of lower extremity problems until March 2012, and while the Veteran's claim file includes substantial records of treatment and follow-up visits for the Veteran's polyarteritis condition, there is no evidence of record that can relate his polyarteritis to active duty service, herbicide exposure, or his service-connected diabetes.  Therefore, the Board finds that the medical opinions are the most probative evidence of record.  The opinions are credible, persuasive, and are supported with an extensive medical rationale, supported by medical literature.  

In short, the Veteran's claim is denied because his diagnosed polyarteritis has not been shown to be either caused or aggravated by diabetes, herbicide exposure, or otherwise.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for polyarteritis nodosum, to include exposure to herbicide agents, and to include as secondary to service-connected diabetes mellitus, type II, and PTSD is denied.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


